DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1 and 7 and dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “visually pleasing aesthetic” in claim 1 is a relative term which renders the claim indefinite. The term “visually pleasing aesthetic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20120180216 issued to Seehoff in view of U.S. Publication No. 20180096634 issued to Walker, further in view of US Patent No. 10030855 issued to Khubani.

Regarding claim 1,
	Seehoff discloses a decorative bed leg cover for a bed frame (Seehoff: Abstract “A system with a bed riser storage device including at least one holder portion, and a bed riser removably connected to a bed leg.”) and at least one perpendicularly and downwardly-extending bed leg that is disposed in a substantially vertical position, (Seehoff: FIG.2A (210)) the bed leg cover comprising: a bed leg cover body having a visually pleasing aesthetic appearance; (Seehoff: FIG. 1 (120) the bed leg cover is visually pleasing.) a substantially vertically-disposed aperture disposed within the bed leg cover body (Seehoff: FIG. 1 (121)) for receiving the bed leg within the bed leg cover body; (Seehoff: FIG.2A (210)) a bed leg cover sidewall; a recess defined within the bed leg cover sidewall; (Seehoff: See annotated figure below, in another interpretation, the recess may also be “inherent” in (120) in order to insert LED light (170))  a light/sensor housing … disposed within the recess of the bed leg cover sidewall, (Seehoff: FIG. 1 (170) see also [0026] “In one example, the light source 170 is a LED light source that provides lighting to the holder portion(s) 140 and surrounding area. In another example, the bed riser storage device 110 includes more than one light source 170, such as two, three, four, etc. In other examples, other types of light sources may be employed, such as Electroluminescent (EL) light sources, etc. In one embodiment of the invention, the bed riser storage device 110 includes glow-in-the-dark material.”) …
	
	
    PNG
    media_image1.png
    495
    672
    media_image1.png
    Greyscale


	Seehoff does not appear to disclose that the light housing is removable… the light/sensor housing comprising circuitry between a proximity sensor of the type that is triggered by motion and a light-emitting device, the light-emitting device being enabled to be variably set to an "on" position, an "off' position, and a "sensor" position via a switch.
	However, Walker discloses that the light housing is removable (Walker: Abstract” A lighting device and kit includes a power source disposed within the device. The lighting device includes a housing coupled to a light source. The lighting device includes an attachment member disposed on the housing that selectably couples and decouples the housing to and from a surface.”) the light/sensor housing comprising circuitry (Walker: FIG. 4 (23) the wafer may be interpreted as circuitry see [0053] “The housing includes space into which a wafer 23 may be disposed, the wafer including circuitry as required for operation of the device and fixing the locations of the lights thereon.” and [0056] “The lighting device 10 includes a housing 14 coupled to a light source 80. The illustrated light source is a triplet of miniature LED lights placed on a wafer 23 (through which they are coupled to the power source) in locations configured to efficiently transmit light through the arrow 26 and through the downward facing window 15”) between a proximity sensor of the type that is triggered by motion and a light-emitting device, (Walker: FIG. 4 shows (23) between the LED (80) and the sensor (18) which causes the LED to turn on whenever there is motion.)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Seehoff to have a light housing that is removable and a proximity sensor that is triggered by motion and light as taught by Walker in order to save power by allowing for the light to turn on whenever there is motion near the leg cover i.e. when a person gets out of bed, or when a person needs to retrieve an item from the leg cover in which one of ordinary skill in the art would have recognized as a predictable result.
	Khubani discloses proximity sensor of the type that is triggered by motion and a light-emitting device (Khubani: col. 2 lines 43-50) …  the light-emitting device being enabled to be variably set to an "on" position, an "off' position, (Khubani: col. 2 lines 36-38 “A first actuation of the switch can cause light source 112 to turn ON, and a second actuation of the switch can cause light source 112 to turn OFF.”) and a "sensor" position via a switch. (Khubani: col. 2 lines 38-43 “Portable lighting device 110 can include other modes of operation (e.g., strobing, timer, etc.), which can also be controlled via actuation of the switch. According to another embodiment, portable lighting device 100 can include a motion detector which can control operation of the light.”)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Seehoff to have 3 different type of switch positions as taught by Khubani in order to allow for more customization in how the light would be used that is, manually turning it on and off in case of sensor malfunction, and having a “sensor” mode in which the light turns on whenever it senses motion in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 2,
	The Seehoff/Walker/Khubani combination discloses the decorative bed leg cover of claim 1 wherein the light/sensor housing further comprises an electric power supply (Walker: FIG. 4 (12)) provided for electric actuation of the proximity sensor and electric actuation of the light-emitting device. (Walker: [0058] “The illustrated lighting device 10 includes a motion sensor 18 disposed on the wafer 23 and thereby functionally coupled to the light source 80 and the power source 12 such that the light source 80 changes to an on mode when motion is detected.”)

Regarding claim 3,
	The Seehoff/Walker/Khubani combination discloses the decorative bed leg cover of claim 2 wherein, when the switch is set in the "sensor" position, actuation of the proximity sensor results in light-emitting device actuation to a light "on" condition and the light-emitting device then being actuated to a light "off' condition in accordance with a preprogrammed scheme and after the passage of a predetermined period of time. (Khubani: col. 2 lines 38-50 talk about a “sensor mode” where after a certain amount of time has passed when the motion is detected and is no longer detected the light can be shut off by the sensor or program)

Regarding claim 4,
	The Seehoff/Walker/Khubani combination discloses the decorative bed leg cover of claim 1 wherein the bed leg cover body is formed as a unitary structure. (Seehoff: FIG.2a (120) the bed leg cover body appears to be a unitary structure that receives a leg of a bed. See also [0022] “In one embodiment of the invention, the bed riser storage device 110 is a separate device that attaches to standard bed risers, either removably or irremovably.” Hence the storage device of Seehoff is made to be removably or irremovably connected to the bed leg cover in another interpretation.)

Regarding claim 7,
	The Seehoff/Walker/Khubani combination discloses the decorative bed leg cover of claim 1 wherein the bed leg cover has a top-to-bottom contour in the shape of one of the following; a rectangle; a tapered rectangle; a square; a tapered square; round; tapered round; or other aesthetically-pleasing shape. (Seehoff: FIG. 1 (120) has a rounded shape)

Regarding claim 8,
	The Seehoff/Walker/Khubani combination the decorative bed leg cover of claim 1 wherein the housing comprises a shape and the recess defined within the bed leg cover sidewall matches the shape of the housing. (Seehoff: FIG. 1 wherein (170) is inside a recess of the leg cover since it is flush with the leg cover in the drawings and the recess would inherently match the shape of (170) since its flush.)
	In another interpretation the recess may be defined as (130). (130) does not necessarily match the shape of the housing (170) however, such a change in shape would have been a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the configuration of the claimed matter was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 9,
	The Seehoff/Walker/Khubani combination the decorative bed leg cover of claim 8 wherein the recess includes an outer perimeter. (Seehoff: FIG. 1 (170) see the dotted line wherein the dotted line may be interpreted as an outer perimeter or in another interpretation the recess may be defined as what is shown in the annotated figure in claim 1)

Claims 5-6, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20120180216 issued to Seehoff in view of U.S. Publication No. 20180096634 issued to Walker, further in view of US Patent No. 10030855 issued to Khubani, further in view of U.S. Publication No. 20120061545 issued to Schneider.

Regarding claim 5,
	The Seehoff/Walker/Khubani combination discloses the decorative bed leg cover of claim 4.
	Seehoff does not appear to disclose wherein the bed leg cover body is a unitary structure that is molded of a deformable foam or foam-like material.
	However, Schneider discloses wherein the bed leg cover body is a unitary structure that is molded of a deformable foam or foam-like material. (Schneider: FIG. 3A (10) the foam structure is unitary. See [0026] “The product can be made of various combinations engineered of plastic rubber, polyurethane and foam extrusions, flexibly shaped (cylindrical, rectangular, triangular, and the like) as to fit specifically around furniture legs and or feet and thus substantially cover the furniture leg and/or feet.”)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to select foam as a material for the bed leg of Seehoff cover as taught by Schneider since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemicical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In this case the selection of foam would have allowed for a cheaper option for the manufacturer to use rather than metal or plastic. 

Regarding claim 6,
	The Seehoff/Walker/Khubani/Schneider combination discloses the decorative bed leg cover of claim 5 wherein the bed leg cover encloses the deformable foam or foam-like material to maintain the aesthetic appearance of the bed leg cover when the bed leg is received within the substantially vertically-disposed aperture. (Schneider: FIG. 3A see how the leg cover (10) maintains its aesthetic appearance when it is enclosed as a unitary structure around the legs of the bed and around a pad (80) which is a foam-like material)

Claims 12-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20120180216 issued to Seehoff in view of U.S. Publication No. 20180096634 issued to Walker, further in view of US Patent No. 10030855 issued to Khubani, further in view of U.S. Publication No. 20120061545 issued to Schneider, further in view of U.S. Publication No. 20170266522 issued to Burgess.

Regarding claim 12,
	The Seehoff/Walker/Khubani/Schneider combination the decorative bed leg cover of claim 5 wherein the unitary structure of the bed leg cover body is molded of a deformable foam or foam-like material (Schneider: FIG. 3A (10))
	Neither reference appears to disclose foam having a durometer between one and seventy.
	However, in light of Burgess, which discloses the use of different types of cushioned products for resting on a person’s shoulders, Burgess discloses a variety of foamed materials having a hardness between 10 to 80 Shore A. (Burgess: [0057])
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the foam device of Schneider with a specific deformable foam-like material that has a durometer within that range to allow for proper deformation of the foam and to properly cushion the bed leg from outside elements in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 13,
	The Seehoff/Walker/Khubani/Schneider/Burgess discloses the decorative bed leg cover of claim 12 wherein the sidewall is integrally formed with the molded body (Seehoff: FIG.2a (120) the bed leg cover body appears to be a unitary structure that receives a leg of a bed. See also [0022] “In one embodiment of the invention, the bed riser storage device 110 is a separate device that attaches to standard bed risers, either removably or irremovably.” Hence the storage device of Seehoff (which also has a sidewall) is made to be removably or irremovably connected to the bed leg cover in another interpretation.)
	Seehoff does not appear to disclose that the sidewall is made of a material having a higher durometer of the molded body.
	However, Seehoff does mention in [0027] “In one example, the bed riser 120 and bed riser storage device 110 may be made of one or more of: reinforced polypropylene, polypropylene, high-density polyethylene, nylon material, hardened plastic, polymer, wood, rubber, composite material, metal or metal alloy, etc., or similar materials.”
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to design the storage device to be made of a harder substance than the molded body of (120) of Seehoff as taught by Seehoff in [0027] in order to protect the leg, cover as well as other materials that are placed inside the storage device in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 14,
	The Seehoff/Walker/Khubani/Schneider combination the decorative bed leg cover of claim 5 wherein the unitary structure of the bed leg cover body is molded of a deformable foam or foam-like material (Schneider: FIG. 3A (10))
	Neither reference appears to disclose foam having a durometer of thirty-five.
	However, in light of Burgess, which discloses the use of different types of cushioned products for resting on a person’s shoulders, Burgess discloses a variety of foamed materials having a durometer between 10 to 80 Shore A which encompass the claimed durometer. (Burgess: [0057])
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the foam device of Schneider with a specific deformable foam-like material that has a durometer of thirty-five to allow for proper deformation of the foam and to properly cushion the bed leg from outside elements in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 15,
	The Seehoff/Walker/Khubani/Schneider/Burgess combination discloses the decorative bed leg cover of claim 14 wherein the sidewall is integrally formed with the molded body (Seehoff: FIG.2a (120) the bed leg cover body appears to be a unitary structure that receives a leg of a bed. See also [0022] “In one embodiment of the invention, the bed riser storage device 110 is a separate device that attaches to standard bed risers, either removably or irremovably.” Hence the storage device of Seehoff (which also has a sidewall) is made to be removably or irremovably connected to the bed leg cover in another interpretation.)
	Seehoff does not appear to disclose that the sidewall is made of a material having a durometer higher than thirty- five.
	However, Seehoff does mention in [0027] “In one example, the bed riser 120 and bed riser storage device 110 may be made of one or more of: reinforced polypropylene, polypropylene, high-density polyethylene, nylon material, hardened plastic, polymer, wood, rubber, composite material, metal or metal alloy, etc., or similar materials.”
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to design the storage device to be made of a harder substance than the molded body of (120) of Seehoff as taught by Seehoff in [0027] in order to protect the leg, cover as well as other materials that are placed inside the storage device in which one of ordinary skill in the art would have recognized as a predictable result.

Allowable Subject Matter
	Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as overcoming the 112 rejection in claim 1.
	None of the prior art of record appear to suggest “at least one retention member for retaining the housing within the recess of the bed leg cover sidewall.” For at least these reasons, the application overcomes the prior art in this aspect as it isn’t apparent in Seehoff if there is or isn’t a retaining member in (170) nor is it mentioned in the specification. The examiner further notes that there are retaining members in the attachable puck light of Khubani and Walker but none of these suggest using in a recess of a bed leg cover. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673    

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673